DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 5th, 2021 was filed after the mailing date of the Final Rejection on June 14th, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed August 30th, 2021 in regard to claims 1 and 5 have been entered. Support for amended claim 1 is provided in the specification (see Specification, filed January 15th, 2019, p. 4, lines 19-24 and p.17, lines 11-19).  The amendment to claim 1 is sufficient to overcome the rejection under 35 U.S.C. 102(a)(1); thus, the rejection of claim 1 has been withdrawn.  The amendment to claim 5 is sufficient to overcome the rejection under 35 U.S.C. 112(b); thus, the rejection of claim 5 has been withdrawn.  Thus, claims 1-15 remain pending.

Allowable Subject Matter
Claims 1-15 are allowed.  The following is an examiner’s statement of reasons for allowance:
The subject matter of claim 1 submitted on August 30th, 2021 could either not be found or was not suggested in the prior art of record.  With respect to claim 1, the prior art of record does not teach or otherwise render obvious at the effective filing date of the invention the feature of: “the disengagement member being movable with respect to the piston rod and the syringe body once the piston rod has reached the end of the injection stroke, in such a way that the piston control member continues its stroke in a proximal direction up to its disengaged configuration driven by the first cam track carried by the disengagement member which cooperates with the cam carried by the piston control member while the disengagement member is moving”.
The closest relevant prior art reference is McLoughlin (WO 2011012849 A1).  McLoughlin, however, fails to disclose a moveable disengagement member; rather, McLoughlin teaches a disengagement member (housing 140) that is immobilized axially within the syringe body during the injection stroke; therefore, McLoughlin does not teach the claimed advantages of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily J Becker whose telephone number is 571-272-6314.  The examiner can normally be reached on Mon-Thu 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY J BECKER/Examiner, Art Unit 3783                                                                                                                                                                                                        
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783